Title: General Orders, 8 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Tuesday Octobr 8th 1782
                     Parole Providence.
                     Countersigns Alps, Bruges.
                  
                  For the Day tomorrow Lieutt Colonel MellenMajor WoodbridgeBrigade Major WalkerQuarter Master WilliamsFor duty tomorrow1st Connecticut & 8th Massa. regiments.
                  At the General courtmartial whereof Colonel Cortlandt is President Captain Staunton of the 2d regiment of Light Dragoons charged with Cowardice on the morning of the 3d of July 1781 near Williams’s bridge in West Chester County in the State of New York, in shamefully refusing a command of honor and supposed danger when ordered by Colonel Sheldon, and suffering a Subaltern officer to take it and requesting leave to retire in the rear of the regiment at a time it momently expected Action: was tried.
                  The court on consideration are of opinion that the charge against Captn Stanton is not supported and is groundless, and they do acquit Captn Stanton.
                  The Commander in chief approves the opinion of the Court.
                  Captn Stanton is released from his arrest.
                  As the Weather has become so cool that the Shades in front of the tents can be of no further utility they are to be taken down—the Leaves and rubish must be removed and the wood may be made use of for fuel—This is not meant to extend to detached bowers which do not join the tents and which will not endanger them from fire.
                  The Paymasters of those regiments which have recruits for three years or the war yet uncloathed are immediately to apply to the Deputy Clothier for Cloth and materials—If they can be obtained the Commanding officers of the regimts are desired to direct their Taylors to make up the Cloathing.
                  The Inspection for the Month of September will take place on the following days Vizt
                  Jersey & 1st Massabrigadesthe 11th Instant.1stConnecticut& 2d do do13th.
2ddo& 3 do do15th.
York brigade& Commandr in chiefs Guards16th.
                  In addition to the Levies already in the Qr Mr Generals service the New york brigade will furnish four, the first Connecticut forty four and the second Connecticut brigade Sixty eight; to be commanded by two Captains, two Subalterns four serjeants & four Corporals taken from the Line and employed as the Quarter Master General shall direct: they are to receive a proportion of Tents from, but excluded in the provision returns of their regiments.
                  The Brigades detailed for officers and noncommissioned officers to command this and the former draughts of Levies, may relieve them at their pleasure.
                  After orders October 8th 1782.
                  Lieutenant Colonel Sherman is appointed officer of the day tomorrow vice Lieutenant Colonel Mellen.
               